NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 1 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CINDY L. TAYLOR,                                No.    16-35594

                Plaintiff-Appellant,            D.C. No. 6:15-cv-00284-SB

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                 Stacie F. Beckerman, Magistrate Judge, Presiding

                            Submitted April 27, 2018**

Before:      GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Cindy Taylor appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Taylor’s application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s order de novo, and the agency’s decision for substantial evidence.

Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015). We reverse and

remand for further proceedings.

      The Administrative Law Judge (“ALJ”) failed to provide clear and

convincing reasons supported by substantial evidence to support her conclusion

that Taylor’s testimony was not entirely credible regarding the intensity of her

symptoms. See Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). First, the

ALJ improperly discredited Taylor’s testimony based on limited medical treatment

without adequately considering Taylor’s explanation that additional or better health

care was not available from her no-cost health care provider. See Orn v. Astrue,

495 F.3d 625, 638 (9th Cir. 2007).

      Second, the ALJ erred in discrediting Taylor’s testimony on the basis that

she was not compliant with her medications, because the record does not support a

determination that medication noncompliance affected Taylor’s symptoms. See

Trevizo v. Berryhill, 871 F.3d 664, 681 (9th Cir. 2017).

      Third, the ALJ erred in discrediting Taylor’s testimony concerning her daily

activities. See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (inconsistent

testimony may support an adverse credibility finding). The ALJ rejected Taylor’s

testimony that anger issues prevented her from working with other people, finding

that this testimony was inconsistent with Taylor’s ability to call on numerous


                                          2                                   16-35594
friends for support. However, the ALJ’s finding is not supported by the record,

because Taylor’s testimony was not inconsistent. Instead, she testified that she

also avoided her friends because she couldn’t “even put up with them most of

time.”

         We reject as unsupported by the record the government’s argument that the

ALJ found Taylor not credible based on her application for unemployment

benefits.

         Assuming that Taylor’s testimony regarding her physical impairments was

not supported by the objective medical evidence, the ALJ cannot properly rely on

that as the sole reason to discredit her testimony. See Burch v. Barnhart, 400 F.3d

676, 681 (9th Cir. 2005) (explaining that lack of objective medical evidence cannot

be the sole reason to discredit claimant testimony). We may not affirm the ALJ

based on additional evidence in the record that the ALJ did not rely upon. See Stout

v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006) (concluding

that the court can rely only on the grounds offered by the ALJ to affirm the

Commissioner’s decision).

         The ALJ did not have a duty to develop the record further concerning

Taylor’s mental limitations. See McLeod v. Astrue, 640 F.3d 881, 885 (9th Cir.

2011). The agency’s reviewing mental experts sufficiently translated the

examining expert’s opinion into specific social interaction limitations.


                                          3                                     16-35594
      Taylor argues that the ALJ erred by concluding at Step 2 that her bipolar

disorder was not a severe impairment. We find that any error is harmless, because

the ALJ considered Taylor’s bipolar-related limitations in determining Taylor’s

residual functional capacity. See Buck v. Berryhill, 869 F.3d 1040, 1048-49 (9th

Cir. 2017) (“Step two is merely a threshold determination, meant to screen out

weak claims.”).

      Taylor waived any challenge to the ALJ’s review of the lay evidence by

failing to argue the issue with any specificity in her opening brief. See Carmickle v.

Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161 n. 2 (9th Cir. 2008).

      Remand for further proceedings is proper because outstanding issues in the

record remain that must be resolved before a determination of disability can be

made, including further developing the record regarding Taylor’s social limitations

and weighing Taylor’s testimony with the other evidence. See Leon v. Berryhill,

880 F.3d 1041, 1047 (9th Cir. 2018) (explaining that remand for further

administrative proceedings is appropriate when there are additional issues to be

resolved prior to any determination of disability).

      REVERSED AND REMANDED.




                                          4                                    16-35594